ACCEPTED
                                                                                                 01-15-00191-cv
                                                                                       FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           4/7/2015 10:50:16 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK

                            IN THE FIRST COURT OF APPEALS
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
                                                                                FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
KENDRICK DONAHOE                               §                         4/7/2015 10:50:16 AM
                                               §                         CHRISTOPHER A. PRINE
VS.                                            §           NO.   01-15-00191-CVClerk
                                               §
DANNY JONES                                    §

                                NOTICE OF APPEARANCE

TO THE HONORABLE CLERK OF THE COURT:

       COMES NOW, Kevin L. Hood of the law firm of FABREGApHOOD, L.L.P. and makes

this appearance of counsel for Appellee, Danny Jones. Please designate me as counsel for Danny

Jones and add the following information to your records:



                                            Respectfully submitted,

                                            FABREGApHOOD, L.L.P.

                                    By:     Kevin L. Hood
                                            Kevin L. Hood
                                            State Bar No.: 0941100
                                            Federal Bar No.: ****
                                            1221 McKinney, Suite 3150
                                            Houston, Texas 77010
                                            Telephone: (713) 228-2322
                                            Facsimile: (713) 228-0088
                                            khood@fabregahood.com
                                            COUNSEL FOR APPELLEE, DANNY JONES
                               CERTIFICATE OF SERVICE

      This pleading was served in compliance with Rule 5 of the FEDERAL RULES OF CIVIL
PROCEDURE on April 6, 2015, in the manner indicated below:

Ms. Sarah S. Doezema
DOEZEMA & ASSOCIATES, PLLC
3607 E. Old Spanish Trail, Suite E
Houston, Texas 77021
Via Electronic Mail
and/or Certified Mail/RRR

                                         Kevin L. Hood
                                         Kevin L. Hood




                                            2